Citation Nr: 1146053	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-45 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for the cost of medical expenses provided by L. E. Cox Medical Centers in Springfield, Montana, from June 23, 2008 to June 25, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to January 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) South Central VA Health Care Network in Jackson, Mississippi (VAMC) which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that reimbursement is warranted for treatment received at L. E. Cox Medical Centers in Springfield, Montana, from June 23, 2008 to June 25, 2008.  The record shows that the Veteran was admitted to the emergency room at Cox Health on June 22, 2008 for abdominal pain of unclear etiology.  The Veteran was scheduled for a gastrointestinal consultation for June 23, 2008 and was continued on intravenous fluids, antiemetics, and pain control.  A complete workup (upper endoscopy, colonoscopy, upper GI series, a HIDA scan, and ultrasound) demonstrated no evidence of significant colonic disease, a CT scan was negative, and although the Veteran was noted to have gallstones, there was no evidence of acute cholecystitis.  The Veteran had a discharge diagnosis of abdominal pain of unknown etiology, most likely secondary to a viral problem.  

Section 1725, Title 38, United States Code, enacted as part of the Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 2000), addresses reimbursement for emergency treatment.  The implementing regulation is 38 C.F.R. § 17.1002.  38 C.F.R. § 17.1002 (d) provides that a claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.  
 
It was determined by VAMC that the medical evidence showed that an emergency existed through June 22, 2008, and it was determined that on June 23, 2008, the Veteran was stable to be transferred.  

The Veteran and his representative contend that the Veteran constantly inquired about transport during his hospitalization, that he was informed that he was not stable enough for transport, and that there are no official records verifying that he was stable for transport on June 23, 2008.  

The VAMC denied entitlement to payment or reimbursement because the Veteran was found to be stable for transfer on June 23, 2008.  An August 2009 VA opinion noted that contact with VA was made upon admission to the non-VA facility, the Veteran received an appropriate work-up, but there was no evidence found of an attempt to transfer to a VA facility upon stabilization.  In the present case, VA treatment records reflecting contact and/or correspondence with the Veteran's VA physician in June 2008 are not of record.  Additionally, although the Veteran's hospital admission and discharge reports from Cox Medical Center are of record, it is unclear whether all relevant medical records dated from June 22, 2008 to June 25, 2008 are of record.  Review of these records is necessary so that the Board may ascertain whether or not all necessary workup was completed prior to June 23, 2008, and whether the Veteran was determined to be stable by his treating physician prior to that time.  Under these circumstances, it is necessary to remand the appeal for any outstanding VA or private medical records.

The VAMC should obtain any outstanding VA medical records dated in June 2008, to include any relevant reports of contact made from June 22, 2008 to June 25, 2008, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

The VAMC should also obtain any outstanding medical records from the L. E. Cox Medical Centers dated from June 22, 2008 to June 25, 2008 and should associate them with the claims file.  

The Board notes that the Veteran submitted an additional progress note dated in June 23, 2008 prior to the certification of his appeal to the Board.  This evidence has not been considered in a statement of the case or supplemental statement of the case.  On remand, the VAMC should review the June 23, 2008 progress report along with any additional evidence associated with the claims file.  The VAMC should take any additional development as deemed necessary.  If the VAMC finds upon review of the evidence of record that an additional medical opinion is necessary for disposition of the claim, such an opinion should be obtained.  38 C.F.R. § 3.159(c)(4)(i) (2011).  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Accordingly, the case is REMANDED for the following action:

1. The VAMC/AMC should obtain any outstanding VA medical records dated in June 2008, to include any relevant reports of contact made from June 22, 2008 to June 25, 2008, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file.

2.  After obtaining any necessary consent, the VAMC/AMC should obtain any and all records for treatment received by the Veteran in June 2008 from the L. E. Cox Medical Centers, and should associate them with the claims file.

3.  After all available evidence has been associated with the claims file, the VAMC/AMC should review the evidence, to include a June 23, 2008 progress report submitted by the Veteran, and determine if further development is warranted.  The VAMC/AMC should take any additional development as deemed necessary.  If the VAMC/AMC finds that an additional VA opinion is warranted, such an opinion should be obtained and the claims folder should be made available to the examiner for review.  

4.  Thereafter, the VAMC/AMC should readjudicate the case again based on the additional evidence, to include a June 23, 2008 progress report.  If the benefits sought are not granted, the VAMC/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


